Citation Nr: 9920884	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-29 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of an 
injury to the head and lips.

3.  Entitlement to service connection for a liver disorder, 
to include as secondary to herbicide exposure in Vietnam.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1972 and is a recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The veteran also appealed the 
initial grant of a 10 percent evaluation for post-traumatic 
stress disorder (PTSD).  During the course of the appeal, 
this evaluation was increased to 100 percent, and, in a 
January 1999 rating decision, the RO effectuated the grant of 
a 100 percent evaluation for PTSD as of June 1996.  As the 
100 percent evaluation has been effectuated as of the date of 
the veteran's initial claim, the benefit sought on appeal 
with regard to the issue of an increased evaluation for PTSD 
has been granted in full.

The veteran was scheduled for a VA hearing before an RO 
hearing officer in September 1998, but he failed to appear 
for that hearing.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any current low back disorder and service.

2.  There is no competent medical evidence of a nexus between 
any current disorder of the head or lips and service.

3.  There is no competent medical evidence of a nexus between 
any current liver disorder and service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a low back injury is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of an injury to the head and lips is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
liver disorder, to include as secondary to herbicide exposure 
in Vietnam, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Certain chronic diseases, including arthritis and cirrhosis 
of the liver, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  VA regulations also provide that a veteran who had 
active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1998) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e) (1998).  See 38 C.F.R. § 3.307(a)(6)(ii) (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well-grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

As the veteran's DD Form 214 reflects that he is a recipient 
of the Combat Infantryman Badge, the Board would point out 
that 38 U.S.C.A. § 1154(b) (West 1991) provides that, in the 
case of a veteran who engaged in combat with the enemy during 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1998).  However, 38 U.S.C.A. § 1154(b) 
does not address the questions of the existence of a present 
disability or of a nexus between such disability and service.  
See also Caluza v. Brown, 7 Vet. App. at 507. 

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

With regard to the claim for service connection for residuals 
of a low back injury, the Board observes that the veteran was 
treated for complaints of low back pain in November 1970, 
during service.  However, his August 1972 separation 
examination and medical history reports are negative for 
complaints of current low back symptomatology.  Post-service, 
the report of a VA hospitalization from April and May of 1997 
contains a diagnosis of chronic low back pain with a history 
of lumbar spine trauma, while an April 1998 statement from a 
VA doctor indicates the presence of lumbar disc disease.  
However, this evidence does not suggest any link between a 
current low back disability and service.

The only evidence of record of any current head or lip 
disabilities is a notation of the veteran's reported history 
of a closed head injury in Vietnam, as noted in the VA 
hospitalization report from April and May of 1997.  A 
diagnosis of a history of a closed head injury, with loss of 
consciousness, was rendered in this report, but the examining 
physician did not comment on the etiology of any current head 
disorders.

With regard to the claim for service connection for liver 
disease, to include as secondary to herbicide exposure in 
Vietnam, the Board observes that there is no competent 
medical evidence showing that the veteran suffers from any of 
the disorders listed in 38 C.F.R. § 3.309(e) (1998).  As 
such, the provisions of 38 C.F.R. § 3.307(a)(6)(iii) and 
3.309(e) (1998), insofar as they pertain to presumptive 
service connection, are not for application in this case.  
The Board observes that a November 1990 record from D. M. 
Gregory, M.D., indicates abnormal liver function testing, 
while a private surgical pathology report dated in February 
1991 indicates that a liver biopsy revealed moderate to 
focally severe steatosis.  However, there is no evidence of 
in-service liver disabilities or of a relationship between a 
current liver disability and service.

Overall, there is no competent medical evidence of a nexus 
between a current low back disability, a current head or lips 
disability, or a current liver disability and service.  There 
is also no competent medical evidence of either arthritis of 
the low back or cirrhosis of the liver within one year 
following the veteran's discharge from service.  The only 
evidence suggesting such a nexus is the lay opinion of the 
veteran, as indicated in his lay statements.

However, the Board would point out that the veteran has not 
been shown to possess the medical expertise necessary to 
establish a nexus between a currently diagnosed disorder and 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Moreover, notations of a reported history of incurrence of a 
particular disorder, contained in a medical report but absent 
further commentary by the examining physician, do not 
constitute competent medical evidence for the purpose of 
rendering a claim well grounded.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).
 
A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for residuals of a low back injury, residuals of 
an injury to the head and lips, and a liver disorder are well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claims, these claims must be denied as 
not well grounded.  Since the claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

In the appealed December 1996 rating decision, the RO denied 
the veteran's claims for service connection for residuals of 
a low back injury and residuals of an injury to the head and 
lips as not well grounded but denied the claim for service 
connection for a liver disorder on the merits of the claim.  
Regardless of the basis of the RO's denial, however, the 
Board observes that the Court has held that when an RO does 
not specifically address the question of whether a claim is 
well grounded but, instead, proceeds to adjudication on the 
merits, "there is no prejudice to the appellant solely from 
the omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of a low back injury is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of an injury to the head 
and lips is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a liver disorder, to include as 
secondary to herbicide exposure in Vietnam, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

